[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         MEMORANDUM OF DECISION RE OBJECTION TO DECISION OF FACT FINDER
Defendant Joseph Sajda objects to the decision of the fact finder. See Practice Book § 23-57. For the reasons stated below, the objection is overruled and judgment is entered in accordance with the decision of the fact finder.
The defendant claims that the fact finder improperly reached his conclusions because the plaintiff failed to satisfy his burden of proof inasmuch as the only evidence to support two disputed findings of fact was the testimony of the plaintiff. "This court's review of the . . . factual findings is limited. Unless a finding of fact is clearly erroneous, it must be sustained . . . A finding of fact is clearly erroneous when there is no evidence in the record to support it . . . or when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed." Shapero v. Mercede, 66 Conn. App. 343, 346,748 A.2d 435 (2001). This court should "defer to the trier of fact's assessment of the credibility of the witnesses that is made on the basis of its first hand observation of their conduct, demeanor and attitude."Statewide Grievance Committee v. Dixon, 62 Conn. App. 507, 511,772 A.2d 160 (2001).
This court has reviewed the findings of fact, heard the objections thereto, and has reviewed a transcript of the hearing. See Practice Book § 23-58. The findings are supported by the evidence and are not clearly erroneous. The plaintiff is an afficionado of old muscle cars. There was a foundation in the evidence for the plaintiff to testify that the car that he purchased from the defendant was not a Shelby GT 500 and that the value of the car that he actually purchased was $4,500.00. The fact finder's conclusions of fact are properly based on the subordinate facts found.
Objection overruled. In accordance with the decision of the fact CT Page 2578-cx finder, judgment shall enter in favor of the plaintiff against the defendant in the amount of $9,500.00 plus costs.
THIM, J. CT Page 2578-cy